704 N.W.2d 704 (2005)
474 Mich. 887
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Dennis Wayne KURTS, Defendant-Appellee.
Docket No. 129364. COA No. 259315.
Supreme Court of Michigan.
October 19, 2005.
On order of the Court, the application for leave to appeal the judgment of the Court of Appeals is considered, and it is GRANTED.
The Clerk of the Court is directed to place this case on the January 2006 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than December 28, 2005.
We further ORDER that this case be argued and submitted to the Court together *705 with the case of People v. Derror (Docket No. 129269) 2005 WL 2739401.